DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 07/18/2021.

Election/Restriction
This application is in condition for allowance except for the presence of claims 11-15 directed to “A semi-submersible type floating substructure used for installing a wind turbine” are non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

	
Allowable Subject Matter
Claims 1, 3-10 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 is/are allowed primarily because the closest prior art of record U.S Publication number 2010/0132359 A1 and U.S Patent 7735325 B2, cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The claim 1 requires that the coupling of the wind turbine and the spar type floating substructure including submerging the spar type floating substructure in the sea so as to dispose the spar type floating substructure in an upright state entirely below a bottom of the semi- submersible type floating substructure, and floating the spar type floating substructure in the upright state from below the bottom of the semi-submersible type floating substructure so as to vertically pass through a penetration part penetrating the semi-submersible type floating substructure.
The combination of LINDBLADE AND NORDSTROM does not disclose a method in which the coupling of the wind turbine and the spar type floating substructure includes submerging the spar type floating substructure in the sea so as to dispose the spar type floating substructure in an upright state entirely below a bottom of the semi- submersible type floating substructure, and floating the spar type floating substructure in the upright state from below the bottom of the semi-submersible type floating substructure so as to vertically pass through a penetration part penetrating the semi-submersible type floating substructure, as required by claim 1. Specifically, LINDBLADE does not disclose that the spar buoy is submerged entirely below a bottom of the vessel 10. Furthermore, LINDBLADE does not disclose floating the spar type floating substructure in the upright state from below the bottom of the semi-submersible type floating substructure so as to vertically pass through a penetration part. LINDBLADE is limited to: the spar buoy 100 floating on the water moves horizontally (or substantially horizontally) and arrives at the inner side of the opening of the gimbal table 20, since before the spar buoy 100 arrives at the opening of the gimbal table 20, two pivoting grippers 64 are opened as shown in Fig. 2 so that the spar buoy 100 can enter the locking collar 60 in the horizontal direction.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 9, 2022